Citation Nr: 9905066	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of the initial 30 percent 
rating assigned following the grant of service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from June 1968 to June 1971.  
The veteran filed a claim for a number of disabilities in 
March 1990.  In August 1990, he claimed service connection 
for PTSD.  The claim was denied in a February 1992 rating 
decision and the veteran appealed.  In May 1995, the Board of 
Veterans' Appeals (Board) remanded the case for further 
development of the evidence.  This appeal arises from a 
February 1998 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) that granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from March 1990.  The RO considered both the old 
and new rating criteria.  In May 1998, the veteran disagreed 
with the initial evaluation assigned and he was provided a 
statement of the case on the issue of the evaluation of PTSD.

The veteran testified at a September 1998 
videoteleconferenced hearing convened by Steven L. Cohn, the 
member of the Board who was designated by the Chairman to 
conduct the hearing and make the final decision in this case.

REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 30 percent for PTSD.  He maintains that 
he cannot get along with others, has been violent, is fearful 
that someone will shoot him, is in a constant state of panic, 
and has dreams of war.

Following the May 1995 Board remand, the veteran was afforded 
a December 1997 VA psychiatric examination that diagnosed:  
(1) personality disorder not otherwise specified and (2) 
PTSD.  However, examiners did not distinguish symptomatology 
attributable to PTSD from that attributable to personality 
disorders nor did they indicate how PTSD affects the veteran 
socially and industrially.  Consequently, an examination is 
needed to determine the nature, extent, and effects, of PTSD 
and to distinguish, if possible, the effects of any 
symptomatology attributable to mental disorders for which 
service connection has not been granted.  Mittleider v. West, 
11 Vet. App. 181 (1998).

Rating criteria address the effects of mental disorders and 
were changed in November 1996.  When regulations concerning 
entitlement to a higher evaluation are changed during the 
pendency of an appeal, the veteran is entitled to a decision 
on the claim under the most favorable criteria.  Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Moreover, examination findings must 
relate to rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Both adjudicators and examiners must apply both the 
old and the new rating criteria.  To facilitate the 
preparation of the examination report, the RO should provide 
the examiner with a copy of the old and new rating criteria 
for mental disorders.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not supported by the psychiatric picture.  38 C.F.R. 
§ 4.130.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, that findings on 
the examination report must support the diagnosis, and that, 
if these requirements are not met, the rating agency must 
return the report to the examiner.  38 C.F.R. § 4.125(a).  
The frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Finally, the extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  While the RO 
considered both the old and new rating criteria it is not 
clear whether the old criteria was considered for the full 
period of his claim and not just for the period prior to the 
effective date of the new rating criteria. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
evaluation/treatment for mental disorders 
since 1992.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and effects 
of that mental disability, and only that 
mental disability, attributable to PTSD.  
The RO must provide the examiner with a 
copy of the old and new rating criteria 
for mental disorders.  It is imperative 
that the examiner reviews this decision 
as well as the veteran's claims folder 
prior to the examination.  Psychological 
testing should be conducted if warranted.  
The effects of PTSD must be identified 
and, if possible, distinguished from the 
effects any other mental disorder.  The 
examiner should use both the old and new 
rating criteria to identify the 
functional impairment attributable to 
PTSD.  The examiner is specifically 
instructed to comment regarding the 
degree to which symptoms attributable to 
PTSD affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the degree to 
which those symptoms result in reduction 
in initiative, flexibility, efficiency 
and reliability (industrial impairment).  
Massey v. Brown, 7 Vet. App. 204 (1994).  
The examiner must also comment on the 
presence or absence of symptoms listed in 
the new rating criteria that are 
attributable to PTSD.  If symptoms 
attributable to disorders other than PTSD 
cannot be distinguished, that fact must 
be noted by the examiner.  The examiner 
should assign a Global Assessment of 
Functioning score and explain the 
significance thereof.  The factors upon 
which the medical opinion is based must 
be set forth in detail in the report.

3.  When the examination has been 
completed and all evidence obtained has 
been associated with the file, the RO 
should review the record to ensure 
compliance with this remand.  If 
deficiencies are found, corrective 
action should be taken.  Thereafter, the 
RO should consider the guidance in the 
Baker and Massey cases, evaluate the 
claim under both the old and new rating 
criteria, and assign an evaluation under 
the rating criteria most favorable to 
the claim.  In that regard, the old 
criteria may be applied to the full 
period of the veteran's claim as it was 
filed prior to the change in the rating 
criteria.  The new criteria apply from 
the effective date of the change in the 
rating criteria.  If the decision is 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as required.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to procure clarifying information and to comply 
with decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 6 -


